In an action to recover upon a default judgment entered December 23, 1999, in the Superior Court of the State of Washington in and for King County in the sum of $199,016.21 plus postjudgment interest, the defendant appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated March 11, 2004, which denied its motion to vacate a judgment entered against it on August 12, 2002, in the sum of $261,959.87, upon its default in appearing and answering.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the defendant’s motion to vacate the default judgment entered August 12, 2002. Contrary to the defendant’s conten*477tions, the applicability of CPLR article 54 is irrelevant to this case since the plaintiff proceeded by plenary action to enforce the Washington State judgment (see Steinberg v Metro Entertainment Corp., 145 AD2d 333, 334 [1988]) and a default judgment of a sister state can be accorded full faith and credit (see Vander v Casperson, 12 NY2d 56 [1962]; Pringle v Woolworth, 90 NY 502 [1882]; Lewin v Four Seasons Solar Prods. Corp., 264 AD2d 716 [1999]).
The defendant’s remaining contentions are without merit. Goldstein, J.P., Luciano, Crane and Spolzino, JJ., concur.